DETAILED ACTION
This office action response the Request for Continued Examination application on 07/29/2022.
Claims 1, 4-6, and 9-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on June 29, 2022. Claims 1, and 19-20 have been amended. Claims 2-4, and 7-8 are cancelled. Claim 1, 4-6, and 9-20  are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 20 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S. Patent Application Publication No. 2013/0148490) (“D1”, hereinafter), in view of Pelletier et al. (U.S. Patent Application Publication No. 2018/0020500), (“D2”, hereinafter).
As per Claim 1, D1 discloses a system for mobile communication ([see, Fig. 7, the concept of a system for mobile network including an RN, a DeNB, and a UE]), wherein the system comprises: 
an anchor node ([see, [0107], and Fig. 7, an MME or an S-GW]), 
a donor node ([see, [0104], and Fig. 7, a Donor evolved Node B (DeNB)]), 
a relay (repeater) network ([see, [0104], and Fig. 7, relay node (RN) connected with UE1 and UE2]), and 
a terminal ([see, [0104-0105], and Fig. 7, UE1 and UE2]), 
wherein the anchor node is connected to the donor node through a fixed connection ([see, [0107], and Fig. 7, an RN operates as a network node and thus the existing S1 protocol between the an MME or an S-GW and a Donor evolved Node B (DeNB)]), and 
the anchor node is an anchor point of at least one of a user plane (U-plane) or a control plane (C-plane) ([see, [0109-0110], and Fig. 7, the user-plane data and control-plane data are transmitted on a Data Radio Bearer (DRB) via a Un interface between an RN and a DeNB]); 
the donor node is connected to the relay network through a first wireless connection ([see, [0107], and Fig. 7, the X2 protocol used for communication with an eNB, on the Un interface being an air interface]), and 
the relay network is connected to the terminal through a second wireless connection ([see, [0107], and Fig. 7, the X2 protocol used for communication with an eNB, on the Un interface being an air interface]); 
the relay network comprises at least one relay node ([see, [0030, 0103], and Fig.7, a Relay Node (RN)]), and 
in the at least one relay node, there is a first relay node directly connected to the donor node ([see, [0102], and Fig. 7, a Un interface is defined between the RN and the DeNB]), and there is a second relay node directly connected to the terminal ([see, [0104], and Fig. 7, the Uu interface between the UE and the RN]); 
the anchor node is configured to generate a corresponding first packet data convergence protocol (PDCP) protocol data unit (PDU) for the terminal ([see, [0057], and Fig. 4, generated from a PDCP entity and transmits the PDCP PDU to a receiving side of a peer PDCP entity]), and 
send the first PDCP PDU to the donor node through the fixed connection; 
the donor node is configured to add a first message header to the first PDCP PDU ([see, [060, 0068], and Fig. 4, add header to a PDCP PDU]); and 
the first message header is used for supporting transmission of the first PDCP PDU to the second relay node in the relay network ([see, [0059], PDCP Data PDUs includes the header compression are generated for both an SRB and a DRB that supporting integrity protection of the security function for the transmission]); and 
the first message header is used for implementing routing transmission and multi-hop transmission of the first PDCP PDU ([see, [0056-0060], and Fig. 4]). 
D1 doesn’t appear explicitly disclose: a signaling radio bearer SRB1 or SRB2 is established between the second relay node and the anchor node, and a signaling radio bearer SRB3 is established between the second relay node and the first relay node.  
However, D2 discloses a signaling radio bearer SRB1 or SRB2 is established between the second relay node and the anchor node ([see, [0112, 0118], and Fig. 4, a first SRB (e.g., SRB(0, 1, 2, or x)) to RCNC 402 via a first data path/layer that is associated with a radio bearer (and/or LCH) of MeNB 406]), and 
a signaling radio bearer SRB3 is established between the second relay node and the first relay node ([see, [0112, 0118], and Fig. 4, a second SRB (e.g., SRB(y)) to RCNC 402 via a second data path/layer that is associated with a radio bearer (and/or LCH) of SCeNB 408]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2 The motivation for doing so would have been to provide a common protocol that enables different wireless devices communication results improving efficiency, lowering costs, reliable for making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology (D2, ¶ [0003]).
As per Claim 5, D1 and D2 disclose the system according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein a signaling radio bearer SRB 1/2 is established at least one of: between the terminal and the anchor node, or between the terminal and the donor node ([see, [0112, 0118], and Fig. 4, a first SRB (e.g., SRB(0, 1, 2, or x)) to RCNC 402 via a first data path/layer that is associated with a radio bearer (and/or LCH) of MeNB 406]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2 The motivation for doing so would have been to provide a common protocol that enables different wireless devices communication results improving efficiency, lowering costs, reliable for making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology (D2, ¶ [0003]).
As per Claim 9, D1 and D2 disclose the system according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein a signaling radio bearer SRB3 is established between the first relay node and the donor node ([see, [0112, 0118], and Fig. 4, a second SRB (e.g., SRB(y)) to RCNC 402 via a second data path/layer that is associated with a radio bearer (and/or LCH) of SCeNB 408]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2 The motivation for doing so would have been to provide a common protocol that enables different wireless devices communication results improving efficiency, lowering costs, reliable for making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology (D2, ¶ [0003]).
As per Claim 14, D1 and D2 disclose the system according to claim 2, and D1 further discloses wherein at least one of: 
end-to-end encryption transmission, integrity protection, or data retransmission is used for the first PDCP PDU between the anchor node and the terminal ([see, [0059, 0081-0083], and Fig. 6, integrity protection of the security function is applied only to SRBs. In the security function, ciphering is applied to both SRBs and DRBS]).  
As per Claim 17, D1 and D2 disclose the system according to claim 16, and D1 further discloses wherein data flows corresponding to at least two terminals are carried in the second DRB ([see, [0104-0109], and FIG. 7, the RN manages a UE on behalf of the DeNB and managing its connected UEs, and the user-plane data and control-plane data are transmitted on a DRB via the Uu interface between the UEs and the RN]).
As per Claim 19, D1 discloses a data transmission method, applied to an anchor node of a mobile communication system ([see, Fig. 7, the concept of a system for mobile network including an RN, a DeNB, and a UE]), wherein the system comprises: 
the anchor node ([see, [0107], and Fig. 7, an MME or an S-GW]), 
a donor node ([see, [0104], and Fig. 7, a Donor evolved Node B (DeNB)]), 
a relay (repeater) network ([see, [0104], and Fig. 7, relay node (RN) connected with UE1 and UE2]), and 
a terminal ([see, [0104-0105], and Fig. 7, UE1 and UE2]), 
the anchor node is an anchor point of at least one of a user plane (U-plane) or a control plane (C-plane) ([see, [0109-0110], and Fig. 7, the user-plane data and control-plane data are transmitted on a Data Radio Bearer (DRB) via a Un interface between an RN and a DeNB]); 
the donor node is connected to the relay network through a first wireless connection ([see, [0107], and Fig. 7, the X2 protocol used for communication with an eNB, on the Un interface being an air interface]), and 
the relay network is connected to the terminal through a second wireless connection ([see, [0107], and Fig. 7, the X2 protocol used for communication with an eNB, on the Un interface being an air interface]); 
the relay network comprises at least one relay node ([see, [0030, 0103], and Fig.7, a Relay Node (RN)]), and 
in the at least one relay node, there is a first relay node directly connected to the donor node ([see, [0102], and Fig. 7, a Un interface is defined between the RN and the DeNB]), and there is a second relay node directly connected to the terminal ([see, [0104], and Fig. 7, the Uu interface between the UE and the RN]); 
wherein the method comprises: 
generating a corresponding first packet data convergence protocol (PDCP) protocol data unit (PDU) for the terminal ([see, [0057], and Fig. 4, generated from a PDCP entity and transmits the PDCP PDU to a receiving side of a peer PDCP entity]), and 
sending the first PDCP PDU to the donor node through the fixed connection ([see, [0057], and Fig. 4]); 
wherein a first message header is added to the first PDCP PDU at the donor node ([see, [060, 0068], and Fig. 4, add header to a PDCP PDU]); and 
the first message header is used for supporting transmission of the first PDCP PDU to the second relay node in the relay network ([see, [0059], PDCP Data PDUs includes the header compression are generated for both an SRB and a DRB that supporting integrity protection of the security function for the transmission]); and 
the first message header is used for implementing routing transmission and multi-hop transmission of the first PDCP PDU ([see, [0056-0060], and Fig. 4]). 
D1 doesn’t appear explicitly disclose: a signaling radio bearer SRB1 or SRB2 is established between the second relay node and the anchor node, and 
a signaling radio bearer SRB3 is established between the second relay node and the first relay node.  
However, D2 discloses a signaling radio bearer SRB1 or SRB2 is established between the second relay node and the anchor node ([see, [0112, 0118], and Fig. 4, a first SRB (e.g., SRB(0, 1, 2, or x)) to RCNC 402 via a first data path/layer that is associated with a radio bearer (and/or LCH) of MeNB 406]), and 
a signaling radio bearer SRB3 is established between the second relay node and the first relay node ([see, [0112, 0118], and Fig. 4, a second SRB (e.g., SRB(y)) to RCNC 402 via a second data path/layer that is associated with a radio bearer (and/or LCH) of SCeNB 408]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2 The motivation for doing so would have been to provide a common protocol that enables different wireless devices communication results improving efficiency, lowering costs, reliable for making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology (D2, ¶ [0003]).
As per Claim 20, is the non-transitory computer-readable storage medium (N-CRM) claim corresponding to the method claim 19 that has been rejected above.  Applicant attention is directed to the rejection of claim 19.  Claim 20 is anticipated by N-CRM being performed by the method above and therefore is rejected under the same rational as claim 19.
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Adjakple et al. (U.S. Patent Application Publication No. 2010/0322197), (“D3”, hereinafter).
As per Claim 13, D1 and D2 disclose the system according to claim 2, and D1 doesn’t appear explicitly disclose: wherein the first PDCP PDU is transmitted between the donor node and the first relay node by using an automatic repeat request (ARQ) retransmission mechanism; and the first PDCP PDU is transmitted between the first relay node and the second relay node by using the ARQ retransmission mechanism.
However, D3 discloses wherein the first PDCP PDU is transmitted between the donor node and the first relay node by using an automatic repeat request (ARQ) retransmission mechanism ([see, e.g., HARQ entity at the RN disclosed, [0036], and Fig. 10]); and 
the first PDCP PDU is transmitted between the first relay node and the second relay node by using the ARQ retransmission mechanism ([see, e.g., the PDCP layer to a lower layer for transmission over the Uu interface at the RN acknowledged by hybrid automatic repeat request (HARQ) disclosed, [0029, 0036], and Fig. 10]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide reduce or avoid data re-forwarding results minimize the amount of data transferred from the DeNB to the RN that needs to be re-forwarded back to the serving DeNB during handover (D3, ¶ [0008]).

Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2016/0066363), (“D4”, hereinafter). 
As per Claim 15, D1 and D2 disclose the system according to claim 1, and D1 doesn’t appear explicitly disclose: wherein a first data radio bearer (DRB) corresponding to the terminal exists between the anchor node and the terminal; the anchor node is configured to make data flow corresponding to the terminal carried in the first data radio bearer to be transmitted to the second relay node; and wherein the second relay node sends the data flow to the terminal. 
However, D4 further discloses wherein a first data radio bearer (DRB) corresponding to the terminal exists between the anchor node and the terminal ([see, e.g., data RBs (DRBs), [0036, 0044], and Fig. 2a]); and 
the anchor node is configured to make data flow corresponding to the terminal carried in the first data radio bearer to be transmitted to the second relay node ([see, e.g., wherein the UE-SGW 530 may also serve as an anchor for the user plane, a connection 250 between a core network 255 and a UE 260 [0046], and Fig. 2a, 5]), 
wherein the second relay node sends the data flow to the terminal ([see, e.g., A final wireless hop between serving RN 220 and UE 210, [0028-0029], and Fig. 2-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide RN is wirelessly connected to a communications system via a donor cell results the multiple RNs to help provide cooperative gain and improve the performance of the UE (D4, ¶ [0004]).
As per Claim 16, D1 and D2 disclose the system according to claim 1, and D1 further discloses wherein a second data radio bearer (DRB) corresponding to the second relay node exists between the anchor node and the second relay node ([see, [0109], and Fig. 8-9, both user-plane data and control-plane data are transmitted on a DRB via the Un interface with in the relay node (RN)]); and the anchor node is configured to make data flow corresponding to the terminal carried in the second DRB to be transmitted to the second relay node ([see, [0109], and Fig. 8-9, both user-plane data and control-plane data are transmitted on a DRB via the Un interface with in the relay node (RN)]).
D1 doesn’t appear explicitly disclose: wherein the second relay node sends the data flow to the terminal after general packet radio service tunneling protocol (GTP) processing. 
However, D4 discloses wherein the second relay node sends the data flow to the terminal after general packet radio service tunneling protocol (GTP) processing ([see, e.g., a general packet radio service (GPRS) tunneling protocol (GTP) tunnel is established between core network 210 and serving RN 220, [0028], and Fig. 2a]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide RN is wirelessly connected to a communications system via a donor cell results the multiple RNs to help provide cooperative gain and improve the performance of the UE (D4, ¶ [0004]).
As per Claim 18, D1 and D2 disclose the system according to claim 1, and D1 doesn’t appear explicitly disclose: wherein the second relay node (i.e., RN 120) is used as a distributed unit and connected to the donor node through a first interface, and the first interface is a central unit-distributed unit (CU-DU) interface.
However, D4 further discloses wherein the second relay node (i.e., RN 120) is used as a distributed unit and connected to the donor node through a first interface ([see, e.g., a relay node (RN), which wirelessly connected to a communications system via a donor cell, [0003, 0026], and Fig. 2-3]), and the first interface is a central unit-distributed unit (CU-DU) interface ([see, e.g., The eNBs, RNs, and UEs may make up an evolved universal terrestrial radio access network (E-UTRAN), with the eNBs serving as interface between core network 105 and the E-UTRAN, [0026], and Fig. 1]).
 In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide RN is wirelessly connected to a communications system via a donor cell results the multiple RNs to help provide cooperative gain and improve the performance of the UE (D4, ¶ [0004]).

Claims 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Kim et al. (US 2018/0192451, D5 hereafter).
As per Claim 6, D1 and D2 disclose the system according to claim 1, and D1 doesn’t appear explicitly disclose: wherein a radio link control (RLC) bearer of a master cell group (MCG) is established between the terminal and the anchor node, or a radio link control (RLC) bearer of a secondary cell group (SCG) is established between the terminal and the second relay node 
However, D5 discloses a radio link control (RLC) bearer of a secondary cell group (SCG) is established between the terminal and the second relay node ([see, e.g., wherein the SCG RLC of a multi-bearer, between the terminal (i.e., UE) and the second relay node (i.e., the MeNB 610), [0091-0095], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide aggregating carriers between different eNBs results efficiently transmitting and receiving data using a plurality of carriers in a mobile communication system (D5, ¶ [0012]).
As per Claim 10, D1 and D2 disclose the system according to claim 1, and D1 doesn’t appear explicitly disclose: wherein a radio link control (RLC) bearer of a master cell group (MCG) is established between the second relay node and the anchor node.  
However, D5 discloses wherein a radio link control (RLC) bearer of a master cell group (MCG) is established between the second relay node and the anchor node wherein a cell group may be divided again into a Master Cell Group (MCG) and a Secondary Cell Group (SCG), MCG established an eNB provides the information to a UE in a process of setting the serving cell, [0067-0070], and Fig. 4]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide aggregating carriers between different eNBs results efficiently transmitting and receiving data using a plurality of carriers in a mobile communication system (D5, ¶ [0012]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of FEGN (US 2019/0029061), “D6” hereinafter.
As per Claim 11, D1 and D2 disclose the system according to claim 1, and D1 doesn’t appear explicitly disclose: wherein each relay node in the relay network is provided with a relay protocol stack X; and the relay protocol stack X is used for determining a processing operation of the first PDCP PDU according to the first message header, wherein the processing operation comprises forwarding to a high-level protocol stack of the each relay node or forwarding to other relay node in the relay network.
However, D6 discloses wherein each relay node in the relay network is provided with a relay protocol stack X ([see, e.g., the relay protocol stack of the relay terminal equipment discloses, [0104], and Fig. 2b]); 
and the relay protocol stack X is used for determining a processing operation of the first PDCP PDU according to the first message header ([see, e.g., the relay protocol stack of the network equipment may include the PDCP layer disclosed, [0104], and Fig. 2b]);
wherein the processing operation comprises forwarding to a high-level protocol stack of the each relay node or forwarding to other relay node in the relay network ([see, e.g., relay transmission disclosed, [0143-0148], and Fig. 5]).  
In view of the above, having the system of D1 and then given the well-established teaching of D6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D6. The motivation for doing so would have been to provide efficient relay transmission results the efficiently transmitting improve with the  processing complexity in relay transmission and reduce a data delay (D6, ¶ [0005]).
As per Claim 12, D1 and D2, and D6 disclose the system according to claim 11, and D6 further discloses wherein the relay protocol stack X is located at an upper layer than a radio link control (RLC) protocol stack, or the relay protocol stack X is located at a lower layer than a PDCP protocol stack ([see, e.g., The relay protocol stack of the relay terminal equipment may include layer 1 and layer 2, which is relay protocol stack of the network equipment may include the PDCP layer, the RLC layer, the ADP layer, the MAC layer and the PHY layer disclosed, [0104], and Fig. 2b]). 
In view of the above, having the system of D1 and then given the well-established teaching of D6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D6. The motivation for doing so would have been to provide efficient relay transmission results the efficiently transmitting improve with the  processing complexity in relay transmission and reduce a data delay (D6, ¶ [0005]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468